UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission file number 000-50664 DRAVCO MINING INC. (Exact name of registrant as specified in its charter) Nevada 88-0474904 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1909 Dufferin Avenue Saskatoon, Saskatchewan CanadaS7J 1B6 (Address of principal executive offices, including zip code.)
